MEMORANDUM *
The district court was not entitled to make a credibility determination *470adverse to Bell on summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). Viewed in a light most favorable to Michael Bell, the cognizable evidence established a genuine issue of fact as to seaworthiness. See Ribitzki v. Canmar Reading & Bates, L.P., 111 F.3d 658, 664 (9th Cir.1997). Bell’s testimony about the garbage can suffices to establish a genuine issue of fact about whether the placement of the garbage can made the stairway not reasonably fit for its intended use, proximately causing Bell’s injuries. See id. at 664-65. Likewise, particularly in the light of the lower quantum of the evidence necessary to support a finding of negligence under the Jones Act, Havens v. F/T Polar Mist, 996 F.2d 215, 218 (9th Cir.1993), the same evidence sufficed to establish a genuine issue of fact regarding negligence. Though the defendant’s expert witness might have some persuasive force to a trier of fact, the district court, rather than the expert, would be obligated to decide what the law was, and Bell’s own testimony, under oath, sufficed to establish a genuine issue of material fact. Fed.R.Civ.P. 56(c).
REVERSED and REMANDED for trial.

 This disposition is not appropriate for publication and is not precedent except as provided *470by 9th Cir. R. 36-3.